DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 24 and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markmardt et al (US Patent 5,354,229).  Markwardt et al teach a process and a device for suspending chains of sausages in loops which is structurally similar to the Applicant’s claimed suspension apparatus. 
Regarding claims 20, 33 and 34, the apparatus of Markwardt et al includes a guide and drive device 39, a transport device 38 for transporting the sausage string, the transport device 38 includes a carrier hook 10 for carrying the sausage string, the carrier hook 10 is moveable along a path of movement as seen in Figure 1 by the guide and drive device 
As for claim 21, the guide and drive device 39 for the carrier hook 10 is configured such that the path of movement extends along an arcuate portion, and the spreading device 40 is arranged at least partially in a region of the arcuate portion and adjoins an end of the arcuate portion.  See Figure 1. 
Regarding claims 24 and 35, inherently the spreading device 40 is positioned substantially beneath the path of movement of the carrier hook 10 because the loop formed in the sausage string is beneath the hook 10, otherwise the spreading device 40 would not be captured in the loop of the sausage string.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643